Exhibit 10.3 AUBURN SAVINGS BANK, FSB EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”), is made this 15th day of August, 2008, by and between AUBURN SAVINGS BANK, FSB, a federally chartered savings bank (the “Bank”), and Allen T. Sterling (“Executive”). WHEREAS, Executive serves in a position of substantial responsibility; and WHEREAS, the Bank wishes to assure Executive’s services for the term of this Agreement; and WHEREAS, Executive is willing to serve in the employ of the Bank during the term of this Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and upon the other terms and conditions provided for in this Agreement, the parties hereby agree as follows: 1. Employment. The Bank will employ Executive as its President and Chief Executive Officer and, as such, Executive will be responsible for the overall management of the Bank, including responsibility for establishing the business objectives, policies and strategic plan of the Bank in conjunction with the Board of Directors of the Bank (the “Board”).Executive shall also have all additional powers commonly incident to his position, or which, consistent with his position, the Board delegates to Executive. Executive also agrees to serve, if elected, as a director of the Bank and as an officer and/or director of any subsidiary or affiliate of the Bank and to carry out the duties and responsibilities reasonably appropriate to those offices. 2. Location.Executive shall be principally located at the principal administrative offices of the Bank, which are currently located at 325 Sabattus Street, Lewiston, Maine. 3. Term. (a)The term of this Agreement shall include: (i) the initial term, consisting of the period commencing on the date of this Agreement (the “Effective Date”) and ending on the second anniversary of the Effective Date, plus (ii) any and all extensions of the initial term made pursuant to this Section 3. (b)During the 30-day period concluding on each anniversary of the Effective Date, the disinterested members of the Board may extend the Agreement term for an additional year, so that the remaining term of the Agreement again becomes twenty-four (24) months, unless Executive elects not to extend the term of this Agreement by giving written notice in accordance with Section 17 of this Agreement. 4. Base Compensation. (a)For his services as President and Chief Executive Officer, the Bank agrees to pay Executive an annual base salary at the rate of $103,700 per year, payable in accordance with the Bank’s standard payroll policies and practices for officers of the Bank.Executive will receive no additional compensation for his service as a director of the Bank or as an officer and/or director of any subsidiary or affiliate of the Bank. (b)During the term of this Agreement, the Board will review the level of Executive’s base salary at least annually, based upon factors deemed relevant to the Board in its sole discretion, in order to determine Executive’s base salary through the remaining term of the Agreement. 5. Bonuses. Executive will participate in discretionary bonuses or other incentive compensation programs that the Bank may sponsor for or award from time to time to senior management employees. 6. Benefit Plans. Executive will participate in life insurance, medical, dental, pension, profit sharing, retirement and stock-based compensation plans and other programs and arrangements that the Bank may sponsor or maintain for the benefit of its employees. 7. Vacations and Leave.Executive may take vacations and other leave in accordance with the Bank’s policy for senior executives, or otherwise as approved by the Board. 8. Expense Payments and Reimbursements. The Bank will reimburse Executive for all reasonable out-of-pocket business expenses incurred in connection with his services under this Agreement upon substantiation of such expenses and in accordance with applicable policies of the Bank. 9. Loyalty and Confidentiality. (a)During the term of this Agreement, Executive will devote all his business time, attention, skill, and efforts to the faithful performance of his duties under this Agreement; provided, however, that from time to time, Executive may serve on the boards of directors of, and hold any other offices or positions in, companies or organizations that will not present any conflict of interest with the Bank or any of its subsidiaries or affiliates, unfavorably affect the performance of Executive’s duties pursuant to this Agreement, or violate any applicable statute or regulation. Executive will not engage in any business or activity contrary to the business affairs or interests of the Bank or any of its subsidiaries or affiliates. (b)The Executive understands and agrees that the Executive's employment creates a relationship of confidence and trust between the Executive, on the one hand, and the Bank, on the other hand, with respect to all Confidential Information (as defined in Section 9(c) below).At all times, both during the period of the Executive's employment by the Bank and after the termination of the Executive’s employment, the Executive shall keep in confidence and trust all such Confidential Information and, except as required by law, shall not use or disclose any such Confidential Information other than for the benefit of the Bank without the written consent of the Bank. (c)“Confidential Information” means information belonging to the Bank or its affiliates that is of value to the Bank or its affiliates in the course of conducting their business and the disclosure of which could result in a competitive or other disadvantage to any of them.Confidential Information includes, without limitation, financial information, reports, and forecasts; inventions, improvements and other intellectual property; trade secrets; know-how; designs, processes or formulae; software; market or sales information or plans; customer lists; and business plans, prospects and opportunities (such as possible acquisitions or dispositions of businesses or facilities) that have been discussed or considered by the management of the Bank or its affiliates.Confidential Information includes information developed by the Executive in the course of the Executive's employment by the Bank, as well as other information to which the Executive may have access in connection with the Executive's employment.Confidential Information also includes the confidential information of others, including suppliers and customers, with which the Employer has a business relationship.Notwithstanding the foregoing, Confidential Information does not include information in the public domain, unless due to breach of the Executive's duties under Section 9(b). -2- 10.Termination and Termination Pay.
